Exhibit 10.53

April 25, 2008

The Retirement System of Alabama

135 South Union Street

Suite 570

Montgomery, AL 36130

Re: Fee Letter

Ladies and Gentlemen:

Reference is made to a commitment letter dated April 15, 2008 (“Commitment”)
between Wise Metals Group, LLC (“Wise”) on the one hand, and The Employees
Retirement System of Alabama and The Teachers Retirement System of Alabama
(collectively, the “RSA”). Capitalized terms used in this letter agreement which
are defined in the Commitment and not otherwise defined herein are used herein
as defined therein.

The purpose of this letter agreement is to document the manner in which
additional compensation will be paid to the RSA for its agreement to participate
in the Loan Agreement. Such additional compensation is intended to give the RSA
an 8.5% return on the average outstanding balance of its Loans under the Loan
Agreement. The return will be generated by (1) interest paid to the RSA under
the Loan Agreement, (2) an unused line fee provided for all lenders under the
Loan Agreement, (3) the Additional Equity Investment Fee (as such term is
defined in Amendment to Master Lease Agreement dated as of April 25, 2008 (the
“Lease Amendment”) among RSA, Wise Alloys LLC (“Lessee”) and Wilmington Trust
Company, not in its individual capacity, but solely as Owner Trustee (“Lessor”))
payable by Lessee pursuant to

 

1



--------------------------------------------------------------------------------

Section 4 of the Lease Amendment, and (4) a monthly payment of Deferred
Financing Fees. The combination of these payments will give the RSA its 8.5%
return on the average outstanding Loan (as such term is defined in the Loan
Agreement).

The parties, therefore, agree as follows:

1. Simultaneously with the execution of the Amendment, the Company will credit
the RSA with the following deferred fees:

 

  (a) A Deferred Commitment Fee equal to 2% of the Commitment.

 

  (b) A Deferred Closing Fee equal to 1% of the Commitment.

 

  (c) A Deferred Consulting Fee equal to 2% of the Commitment.

The aggregate deferred fees (“Deferred Fees”) shall equal $5,000,000 for the
initial commitment.

2. For so long as there are any accrued but unpaid Deferred Fees, no later than
the earlier of the fifth day (i) after the end of each month or (ii) the
termination of the Commitment, Wise will make the following calculation, and
deliver such calculation in the form set forth on Exhibit 1 hereto to the RSA
for each month. Wise shall:

 

  (a) determine the amount of interest earned by the RSA on the Loan during such
period.

 

  (b) determine the amount of the unused line fee (as such term is used in the
Loan Agreement) earned by the RSA during such period.

 

  (c) determine the amount of the Additional Equity Investment Fee earned under
Section 4 of the Lease Amendment during such period.

Wise will then add the three amounts set forth above.

 

2



--------------------------------------------------------------------------------

Insofar as such sum is less than the amount determined by multiplying the
average daily outstanding Loan for such month or other period by 8.5% and
multiplying such product by a fraction the numerator of which is the number of
days in such period and the denominator of which is 360 (the “RSA Return
Amount”), Wise shall within two days wire transfer to the RSA such amount and,
in each case, shall decrease each of the Deferred Fees pro rata.

Insofar as sum is greater than RSA Return Amount the amount will be accrued and
offset against future amounts which may be owed by the RSA pursuant to this
paragraph 2.

3. Upon the termination of the RSA’s Commitment under the Loan Agreement, such
that the RSA has no continuing obligation to make Loans, and the repayment of
all obligations of Wise to the RSA pursuant to the Loan Agreement or pursuant
hereto, Wise shall have no further obligation to pay any Deferred Fees
hereunder. Concurrently with the termination of its obligation to pay Deferred
Fees hereunder, the obligation of Lessee to make the Additional Equity
Investment Fee payment pursuant to Section 4 of the Lease Amendment shall
simultaneously terminate.

4. Wise will pay all fees and expenses reasonably incurred by or on behalf of
RSA in connection with the completion or enforcement of the Loan Agreement or
the Fee Letter and the transactions contemplated by this Fee Letter, including,
without limitation, reasonable legal, accounting and due diligence fees and
expenses. Wise shall also pay all fees and expenses reasonably incurred by or on
behalf of RSA in connection with any modifications, exercise of remedies or
enforcement of Wise’s obligations in connection with the Loan Agreement or the
Fee Letter and the transactions contemplated by this Fee Letter, including,
without limitation, reasonable legal, accounting, investigation, UCC filing fees
and other expenses.

 

3



--------------------------------------------------------------------------------

5. For as long as the Commitment is outstanding, Wise shall provide the
following financial information to RSA within the time periods specified below:

(a) within ninety (90) days after the closed of each fiscal year, audited
financial statements of Wise for such year (including statements of income and
of changes in cash flow for such period, and balance sheets as of the end of
such period, setting forth in each case in comparative form figures from the
preceding annual audit) showing all consolidating adjustments (if any), prepared
by an independent certified public accounting firm of recognized national
standing acceptable to RSA and issued with an unqualified opinion from such
firm;

(b) within forty-five (45) days after the close of each quarterly accounting
period in each fiscal year, unaudited financial statements of Wise for such
quarter and for the fiscal year to date (including statements of income and of
changes in cash flow for such period, setting forth in each case in comparative
form figures for the corresponding period in the preceding fiscal year) showing
all consolidating adjustments (if any);

(c) within thirty (30) days after the close of each month, unaudited monthly
financial statements of Wise for such monthly period; and

(d) at RSA’s request, any other financial information required to be provided by
Wise to the Agent (as defined in the Loan Agreement) under the terms of the Loan
Agreement, whether or not such requirement under the Loan Agreement is still in
effect.

All of the financial information of Wise to be provided to the RSA pursuant to
this Paragraph 5 shall be provided in electronic format, via email to M. Hunter
Harrell at the following email address: HunterH@rsa.state.al.us, with a copy to
Julie Barranco (JulieB@rsa.state.al.us) or such other address as the RSA may
specify from time to time.

 

4



--------------------------------------------------------------------------------

If the above currently reflects our arrangements with respect to the Commitment,
please sign where indicated below.

 

Very truly yours, WISE METALS GROUP LLC By:  

LOGO [g41486exapg12.jpg]

Name:  

Kenneth Stastny

Title:  

Chief Financial Officer

Date:  

April 25, 2008

 

WISE ALLOYS LLC By:  

LOGO [g41486exapg8.jpg]

Name:  

Kenneth Stastny

Title:  

Assistant Secretary

Date:  

April 25, 2008

 

AGREED AND ACCEPTED:

THE EMPLOYEES’ RETIREMENT

SYSTEM OF ALABAMA

By:  

LOGO [g41486exapg5img001.jpg]

Name:  

Dr. David G. Bronner

Title:  

Chief Executive Officer

Date:  

April 25, 2008

 

THE TEACHERS’ RETIREMENT

SYSTEM OF ALABAMA

By:  

LOGO [g41486exapg5img002.jpg]

Name:  

Dr. David G. Bronner

Title:  

Chief Executive Officer

Date:  

April 25, 2008

 

5



--------------------------------------------------------------------------------

EXHIBIT I

For the period from                  to                  (“Subject Period”)

 

1.      Interest paid by the RSA pursuant to the Loan Agreement for the
         Subject Period.    ___________________

2.      Unused line fee (currently 0.5%) earned under the Loan Agreement for the
Subject Period.

   ___________________

3.      Interest earned by the RSA in excess of 10.7% (excess currently set at
3%) of the sale/leaseback transaction for the subject period.

   ___________________

Total

   ___________________ The RSA Return Amount    ___________________ Amount
Owed/Credited by Wise    ___________________

 

6